 

PROMISSORY NOTE
(Purchase Price)

 

$ 58,189,971.23 March 21, 2014

 

FOR VALUE RECEIVED, American Realty Capital Hospitality Operating Partnership,
L.P., a Delaware limited partnership (“Maker”), whose principal office is
located at 405 Park Avenue, 15th floor, New York, NY 10022 promises to pay to
the order of Barceló Crestline Corporation, a Maryland corporation (together
with any and all of its successors and assigns and/or any other holder of this
Note, “BCC”), whose principal office is located at 3950 University Drive, Suite
301, Fairfax, VA, 22030, in lawful money of the United States of America, at its
office indicated above or wherever else BCC may specify, the sum of Fifty Eight
Million One Hundred Eighty Nine Thousand Nine Hundred Seventy One and 23/100
Dollars ($58,189,971.23), on the terms provided in this Promissory Note
(including all renewals, extensions or modifications hereof, this “Note”).

 

1.          USE OF PROCEEDS. Indebtedness evidenced by this Note constitutes a
portion of the purchase price (the “Purchase Price”) required to be paid in
accordance with that certain Agreement of Purchase and Sale, dated as of January
30, 2014, between (i) HFP Hotel Owner II, LLC, a Delaware limited liability
company, CSB Stratford LLC, a Delaware limited liability company, and CC
Technology Square LLC, a Delaware limited liability company, each a wholly owned
direct or indirect subsidiary of BCC (“Sellers”), and (ii) ARC Hospitality
Baltimore, LLC, ARC Hospitality Providence, LLC, ARC Hospitality Stratford, LLC
and ARC Hospitality Ga Tech, LLC, all Delaware limited liability companies
(“Purchasers”), as amended by First Amendment to Agreement for Purchase and
Sale, dated March 11 2014, between Sellers and Purchasers, as further amended by
Second Amendment to Agreement for Purchase and Sale, dated March 21, 2014,
between Sellers and Purchaser (as amended or assigned, the “Purchase
Agreement”). Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Purchase Agreement. The principal amount of
this Note may be increased on the first and second anniversary of the Closing
Date, in accordance with Section 2.2.2 (c) and/or (d) of the Purchase Agreement,
which such sections are hereby incorporated herein by reference. Maker is the
indirect owner of each of the Purchasers and will derive a direct benefit from
Purchasers’ closing under the Purchase Agreement.

 

2.          MATURITY DATE. The entire principal balance of this Note, together
with all accrued and unpaid interest thereon, if any, and any and all other
amounts payable by Maker under this Note, shall be fully and immediately due and
payable by Maker within ten (10) business days after the date that Maker or its
parent corporation, American Realty Capital Hospitality Trust, Inc., has raised
common equity in an aggregate amount equal to or greater than One Hundred Fifty
Million and 00/100 Dollars ($150,000,000.00) (such date, the “Trigger Date”).
From and after the date hereof, Maker shall provide written updates at least
monthly to BCC of the aggregate amount of common equity raised by Maker or
parent corporation. Maker shall fully and immediately pay to BCC (without prior
request from BCC being required) the entire principal balance of this Note,
together with all accrued and unpaid interest thereon, and any and all other
amounts payable by Maker under this Note on the earlier of (i) within (10) days
after the occurrence of the Trigger Date (and shall provide written notice to
BCC within two (2) days after the occurrence of the Trigger Date) and (ii) the
tenth (10th) anniversary of the date of this Note (the earlier of such two
dates, the “Maturity Date”).

 

 

 

 

3.          INTEREST RATE. Commencing on the date hereof and continuing until
the Maturity Date, interest shall accrue on the unpaid principal balance of this
Note at a rate of interest equal to 6.8% (the “Interest Rate”), compounded
annually.

 

4.          INTEREST AND FEE(S) COMPUTATION (ACTUAL/365). Interest and fees, if
any, shall be computed, payable and allocated on the basis of a 360-day year
consisting of twelve 30-day months.

 

5.          MONTHLY PAYMENTS. Subject to the remainder of this Section 5,
interest shall be paid by Maker to BCC monthly, in arrears, beginning on April
1, 2014 and continuing on the first day of each following month (each, a
“Monthly Payment Date”). The outstanding principal balance of this Note,
together with all accrued and unpaid interest thereon, if any, and any and all
other amounts payable by Maker under this Note shall be due and payable on the
Maturity Date. Notwithstanding the foregoing, Maker may defer any amounts due to
BCC on a Monthly Payment Date that occurs prior to July 7, 2014 (the “Defer
Period”); provided however, that on the first Monthly Payment Date to occur
after the Defer Period, Maker shall pay to BCC all accrued, but unpaid interest
then outstanding.

 

6.          PREPAYMENT TERMS. Maker may pay the principal amount outstanding
under this Note, in whole or in part, together with any accrued and unpaid
interest thereon, at any time or from time to time, without penalty or premium.

 

7.          METHOD AND APPLICATION OF PAYMENTS. All payments made hereunder
shall be made in lawful money of the United States of America. Monies received
by BCC from any source for application toward payment of the Obligations shall
be applied first, to cost of enforcement (as set forth in Section 11 of this
Note), second, to accrued interest, and third, to principal. If any payment
received by BCC under this Note is rescinded, avoided, invalidated, declared to
be fraudulent or preferential, set aside, or for any reason returned by BCC (or
repaid by BCC) because of any adverse claim or threatened action, the returned
or repaid payment shall remain payable as an Obligation under this Note as
though such payment had not been made. Remittances shall be made without offset,
demand, counterclaim, deduction, or recoupment (each of which is hereby waived)
and shall be accepted subject to the condition that any check or draft may be
handled for collection in accordance with the practice of the collecting bank or
banks. Acceptance by BCC of any payment in an amount less than the amount then
due pursuant to this Note shall be deemed an acceptance on account only,
notwithstanding any notation on or accompanying such partial payment to the
contrary, and shall not in any way (a) waive, impair or extinguish any right or
remedy available to BCC hereunder or under the Purchase Agreement, or (b) waive
the requirement of punctual payment and performance or constitute a novation in
any respect. Payments received after 2:00 p.m. EDT shall be deemed to be
received on, and shall be posted as of, the following business day. Whenever any
payment under this Note falls due on a day which is not a business day, such
payment may be made on the next succeeding business day.

 

 

 

 

8.          EVENTS OF DEFAULT. Each of the following shall constitute an event
of default by Maker under this Note (each, an “Event of Default”)

 

a.   Failure to make any Monthly Payment or other payment due hereunder within
two (2) days after written notice from BCC that such failure has occurred; and

 

b.   Failure to comply with any covenant or obligation set forth in this Note,
not otherwise provided for in Section 8(a) within ten (10) days after written
notice from BCC that such failure has occurred.

 

9.         REMEDIES; DEFAULT INTEREST RATE. Upon the occurrence of an Event of
Default, BCC may take such action at law or equity, without notice or demand, as
it deems advisable to protect and enforce its rights hereunder, including, but
not limited to, declaring the entire principal then outstanding, together with
any accrued interest thereon, immediately due and payable. Without limiting the
foregoing, if, and for so long as, any Monthly Payment or other payment due
under this Note (subject to Maker’s right to defer Monthly Payments during the
Defer Period) remains past due for five (5) days or more, interest under this
Note shall accrue on the unpaid principal balance at the rate of twenty percent
(20%) per annum (the “Default Interest Rate”), compounded monthly, beginning on
the date such payment was due until such time as Maker pays to BCC such past due
amounts together with any amounts that become due during such time.

 

10.       DEFINITIONS. Obligations. The term “Obligations”, as used in this Note
refers to any and all indebtedness and other obligations under this Note of
Maker to BCC.

 

11.       COST OF ENFORCEMENT; ATTORNEYS’ FEES AND OTHER COSTS. Maker shall pay
all of BCC’s reasonable expenses incurred to (1) enforce its right under this
Note, and (2) to enforce or collect any of the Obligations, including, without
limitation, as a result of an Event of Default by Maker, in each case,
including, without limitation, reasonable arbitration, paralegals’, attorneys’
and experts’ fees and expenses, whether incurred without the commencement of a
suit, in any trial, arbitration, or administrative proceeding, or in any
appellate or bankruptcy proceeding.

 

12.       USURY. If at any time the effective interest rate under this Note
(including the Default Interest Rate) would, but for this paragraph, exceed the
maximum lawful rate, the effective interest rate under this Note shall be the
maximum lawful rate, and any amount received by BCC in excess of such rate shall
be applied to principal and then to fees and expenses, or, if no such amounts
are owing, returned to Maker.

 

13.       WAIVERS AND AMENDMENTS. No waivers, amendments or modifications of
this Note shall be valid unless in writing and signed by an officer of BCC. No
waiver by BCC of any default shall operate as a waiver of any other default or
the same default on a future occasion. Neither the failure nor any delay on the
part of BCC in exercising any right, power, or remedy under this Note or the
Purchase Agreement shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. Except to the extent otherwise
provided by the Purchase Agreement or prohibited by law, Maker waives
presentment, protest, notice of dishonor, demand for payment, notice of
intention to accelerate maturity, notice of acceleration of maturity, notice of
sale and all other notices of any kind.

 

 

 

 

14.       NOTICES. Any notice, request, demand, consent, approval or other
communication

 

under or in accordance with this Note shall be in writing and delivered by hand
against receipt or sent by recognized overnight delivery service or by
facsimile. All notices shall be addressed as follows:

 

If to BCC: with a copy to:     Simon Pedro Barceló Holland & Knight LLP C/. José
Rover Motta, 27 1600 Tysons Boulevard 07006 Palma de Mallorca Suite 700 Spain
Tysons Corner, Virginia 22102 Phone: 011 34 (971) 771 700 Attn: William J.
Mutryn Fax: 011 34 (971) 466 720 Phone: (703) 720-8069   Fax: (703) 720-8610    
If to Maker: with a copy to:     ARC Hospitality Trust 405 Jesse Galloway Park
Avenue, 15th Floor c/o AR Capital, LLC New York, NY 10022 Tel. 405 Park Avenue,
15th Floor No.: 212.415.6505 Fax No.: New York, NY 10022 Tel. 857.207.3397
Attention: No.: (212) 415-6516 Fax Jonathan Mehlman Tel. No.: (646) 861-7751
No.: (646) 626-8857 Fax   No.: (646) 381-0539  

 

or to such other addresses as may be designated by a proper notice. Notices
shall be deemed to be effective upon receipt (or refusal thereof) if personally
delivered or sent by recognized overnight delivery service, or upon
electronically verified transmission, if such delivery is by facsimile. Notices
may be given on behalf of a party by such party’s legal counsel.

 

 

 

 

15.            MISCELLANEOUS PROVISIONS. Assignment. This Note shall inure to
the benefit of and be binding upon the parties and their respective heirs, legal
representatives, successors and assigns. BCC’s interests in and rights under
this Note are freely assignable, in whole or in part, by BCC. Maker shall not
assign its rights and interest hereunder without the prior written consent of
BCC, and any attempt by Maker to assign without BCC’s prior written consent is
null and void. Any assignment shall not release Maker from the Obligations.
Applicable Law; Conflict Between Documents. This Note shall be governed by and
construed under the laws of the State of Delaware without regard to the conflict
of laws principles thereof. Jurisdiction. Maker irrevocably agrees to
nonexclusive personal jurisdiction in the State of Delaware. Severability. If
any provision of this Note shall be prohibited or invalid under applicable law,
such provision shall be ineffective but only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Note. Interpretation; Captions. Any reference in
this Notice to the term “person” shall mean any individual, person or entity; as
required by the context, the singular shall include the plural, the plural the
singular, the neuter gender shall include the male gender and female gender and
vice versa. The captions contained in this Note are inserted for convenience
only and shall not affect the meaning or interpretation of this Note. Posting of
Payments. All payments received on business days after 2:00 p.m. EDT at the
office of BCC first shown above shall be deemed received at the opening of the
next business day. Fees and Taxes. Maker shall promptly pay all documentary,
intangible recordation and/or similar taxes on this transaction assessed or
arising from time to time. LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES.
EACH OF THE PARTIES HERETO, INCLUDING BCC BY ACCEPTANCE HEREOF, AGREES THAT IN
ANY JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY
BETWEEN OR AMONG THEM THAT MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS
NOTE OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT SHALL
ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (1) INDIRECT, SPECIAL
OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE
PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY
DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY
SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS RESOLVED BY
ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE. FINAL AGREEMENT. This Note and
the Purchase Agreement represent the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.

 

16.       WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
OF MAKER BY EXECUTION HEREOF AND BCC BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS NOTE, OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH
THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT HERETO. THIS PROVISION
IS A MATERIAL INDUCEMENT TO BCC TO ACCEPT THIS NOTE. EACH OF THE PARTIES AGREES
THAT THE TERMS HEREOF SHALL SUPERSEDE AND REPLACE ANY PRIOR AGREEMENT RELATED TO
ARBITRATION OF DISPUTES BETWEEN THE PARTIES CONTAINED IN THE PURCHASE AGREEMENT
OR ANY OTHER DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN CONNECTION WITH,
RELATED TO OR BEING REPLACED, SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS NOTE.

 

 

 

 

17.       PROMISSORY NOTE SUBORDINATION TO THE LOAN. In connection with the
execution of this Note, Maker, BCC and the financing bank of the Maker will
enter into a “Subordination and Standstill Agreement” in the form attached
hereto as Attachment 1.

 

[remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, Maker, on the day and year first above written, has caused
this Note to be executed under seal.

 

  MAKER:       AMERICAN REALTY CAPITAL   HOSPITALITY OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership       By: American Realty Capital
Hospitality Trust,     Inc., a Maryland corporation, its general

 

  By: /s/ Jesse C. Galloway   Name: Jesse C. Galloway   Title: Authorized
Signatory

 

Signature Page-Promissory Note (Owned/Leased Assets)  

 

 

 

 

ATTACHMENT 1:

Form of Subordination and Standstill Agreement

 

 

 

